UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6704


GARY WAYNE MULLINS,

                     Petitioner - Appellant,

              v.

SPENCER HILL, Acting Warden of Anthony Correctional Center,

                     Respondent - Appellee.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. John T. Copenhaver, Jr., Senior District Judge. (2:17-cv-04075)


Submitted: August 22, 2019                                        Decided: August 27, 2019


Before KING and RICHARDSON, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Gary Wayne Mullins, Appellant Pro Se. Lindsay Sara See, OFFICE OF THE ATTORNEY
GENERAL OF WEST VIRGINIA, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gary Wayne Mullins seeks to appeal the district court’s order adopting the

magistrate judge’s recommendation and denying relief on Mullins’ 28 U.S.C. § 2254

(2012) petition. We dismiss the appeal for lack of jurisdiction because the notice of appeal

was not timely filed.

       Parties are accorded 30 days after the entry of the district court’s final judgment or

order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the appeal period under Fed. R.

App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a jurisdictional

requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

       The district court’s order was entered on the docket on March 12, 2019. The notice

of appeal was filed on May 9, 2019. Because Mullins failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we deny leave to proceed in

forma pauperis and dismiss the appeal. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2